Citation Nr: 1124040	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  08-24 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a July 1957 rating decision that reduced the disability rating assigned service-connected sarcoidosis (previously rated under Diagnostic Code (DC) 6802) from 10 percent to noncompensable contained clear and unmistakable error (CUE).  

2.  Entitlement to an effective date prior to April 17, 2006 for a 10 percent disability rating for sarcoidosis. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted a 10 percent rating for sarcoidosis, effective April 17, 2006.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in January 2010.  A copy of the hearing transcript has been associated with the claims file.

The Board previously remanded the case in February 2010 for further evidentiary development.  As will be further explained below, this development having been achieved, the issue is now ready for appellate review.

The Board notes that with regard to the issue of whether the previous July 1957 reduction assigned sarcoidosis (previously rated under (DC 6802) contained clear and unmistakable error (CUE), the Board notes that the Veteran did not submit a notice of disagreement (NOD), however, as the issue is inextricably intertwined with the issue of an entitlement to an earlier effective date (EED) and the Veteran did submit a NOD with regard to the April 2011 supplemental statement of the case (SSOC) that addresses EED the Board accepts jurisdiction over the issue of CUE (where the RO takes actions to indicate that the filing of a substantive appeal has been waived, the Board has jurisdiction to decide the appeal).  Cf. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); see also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  The Board finds that a remand to correct any procedural irregularities would be of no benefit to the Veteran.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an October 1955 rating decision, a 10 percent disability rating for the Veteran's service-connected sarcoidosis was assigned, effective from January 20, 1955.

2.  Following a May 1957 VA examination, in July 1957, the RO issued a proposal to reduce the rating for the service-connected sarcoidosis, from 10 percent to 0 percent, on the grounds that the medical evidence did not support the currently assigned disability rating.

3.  Reduction of the Veteran's disability rating for sarcoidosis from 10 percent to 0 percent was formally implemented in a July 1957 rating decision, effective from September 1, 1957.

4.  In reducing the disability rating for the service from 10 to 0 percent, effective from September 1, 1957, the RO met all due process requirements in executing such a reduction and the decision to reduce the rating was properly substantiated by the evidence of record, which did not reflect the criteria to support a compensable disability rating under Diagnostic Code 6802.

5.  A formal or informal claim for service connection for an increase in rating for sarcoidosis was not received prior to April 17, 2006, the evidence does not show that the Veteran presented any evidence the one year prior to the date of the claim, and there was no CUE in the previous July 1957 decision for reduction of rating.  


CONCLUSIONS OF LAW

1.  The July 1957 RO decision, which reduced the Veteran's rating for sarcoidosis from 10 percent to a noncompensable disability rating, does not constitute clear and unmistakable error.  R&PR 1172 (1956); VAR 1172(A)(C) (1956); R&PR 1009(E) (1956); VA Schedule for Rating Disabilities, 1945 Edition (Loose Leaf Edition (1957), Diagnostic Code 6802; 38 C.F.R. §§ 3.105, 20.1400, 20.1403, 20.1404 (2010).  

2.  The requirements for an effective date prior to April 17, 2006, for the grant of a 10 percent disability rating for sarcoidosis have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

After careful review of the claims file, the Board finds that the letter dated in June 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The June 2007 letter provided this notice to the Veteran. 

The Board observes that the June 2007 letter was sent to the Veteran prior to the July 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the June 2007 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

With respect to the Veteran's claims of entitlement to an earlier effective date for his increased rating for sarcoidosis, the Board finds that all necessary development has been accomplished; and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, no additional assistance could result in an earlier effective date.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

With respect to the issue of whether the previous July 1957 reduction assigned for sarcoidosis (previously rated under (DC 6802) was CUE, the VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12- 2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed").

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

I.  CUE in July 1957 Rating Decision

The Veteran asserts that there was CUE in the July 1957 RO decision reducing the Veteran's disability rating for sarcoidosis from 10 percent to noncompensably disabling.  In April 2006, the Veteran filed a claim for an increase in his disability rating for sarcoidosis and in a May 2006 rating decision the RO granted an increased disability rating of 10 percent for service connected sarcoidosis, effective April 17, 2006, the date of the Veteran's claim for a rating increase.  In the May 2007 notice of disagreement, the Veteran contended that he was entitled to an earlier effective date for the assigned disability rating of 10 percent because the July 2007 RO rating decision was the product of CUE.

Previous determinations by an agency of original jurisdiction that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, the prior decision will be reversed or amended.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a) (2010).  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).

CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra.  Neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non- specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of CUE. Id. at 44.  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).

To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision.  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

In this instance, the Veteran contends that his increased rating should have been effective at an earlier date than his claim for an increase because based upon clear and unmistakable error, the Veteran's disability rating for sarcoidosis should not have been reduced in July 1957.  Additionally, the Veteran notes that his sarcoidosis was never cured, and that he has been self-medicating over the years.  

The Veteran was initially awarded a 10 percent disability rating for sarcoidosis in an October 1955 rating decision, effective from January 20, 1955.  The decision to grant a 10 percent disability rating was based on a March 1955 VA examination which the RO found showed only slight residual disability.  A subsequent VA examination, dated May 1957, revealed no significant residuals and the condition was asymptomatic.  As such, in a July 1957 rating decision, the RO proposed reduction to a noncompensable evaluation.  The Veteran was provided notice of the proposed reduction in a July 1957 letter.  The record reflects that the Veteran contacted the VA on September 26, 1957 indicating that he was aware of the proposed reduction and that he intended to provide additional evidence.  There is no evidence of record indicating that the Veteran supplied any additional evidence, and on September 30, 1957, the 60 day extension expired and the proposed reduction was implemented.  

With regard to the reduction in disability rating at the time of the July 1957 rating decision for reduction, the Board notes that the regulations pertaining to the issue were found in the  VA Regulation and Procedure (R&PR) or VA Regulations (VAR).  R&PR 1172 notes that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See R & PR 1172 as revised by VAR 1172(A) (revised 12/14/56).  The Court has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See R & PR 1172 as revised in VAR 1172(A)(C) ( revised 12/14/56); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.
Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See R&PR 1009(E). 

R&PR 1009 (E) directs that final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See R&PR 1009(E).

In this case, the Board finds that the RO complied with the procedural requirements of R&PR 1009(E) when it took action in a July 1957 rating decision to reduce the rating for the Veteran's service-connected sarcoidosis from 10 percent to noncompensably disabling.  As was discussed in the law and regulations section above, R&PR 1009(E) requires that the Veteran be provided with proper notification, the opportunity to respond to a proposed reduction and notice which includes "detailed reasons" for the contemplated reduction in the assigned disability rating.  In this regard, a July 1957 notice letter and rating determination explained why the Veteran's disability rating was reduced.  The notice also advised the Veteran that he could submit medical or other evidence to show that this change should not be made, noting that the best type of evidence to submit was a statement through a physician who recently treated or examined him.  The notice stated that if no additional evidence was received within 60 days from the date of the letter, his evaluation would be reduced the first day of the third month following the notice of a final decision.  Thus, the Board finds that the due process standards set forth in R&PR 1009(E) were met in this case.

As the due process requirements have been met, the Board must now determine whether the reduction in the disability rating for service-connected sarcoidosis from 10 percent disabling to 0 percent disabling was proper.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in R & PR 1172 and VAR 1172(C) (revised 12/14/56).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of R & PR 1172 and VAR 1172(C) (revised 12/14/56) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  In this case, a 10 percent rating for sarcoidosis was in effect from January 20, 1955 to September 1, 1957, approximately 2 years and 8 months.  Consequently, in this case, none of these provisions offer the Veteran any protection for his prior ratings.  As the Veteran's rating was in effect for less than five years, the provisions of R & PR 1172 and VAR 1172(C) (revised 12/14/56) (A) and (B), as it pertains to examinations, did not apply.  As such, a single reexamination disclosing improvement in the disability is sufficient to warrant reduction in a rating.  R & PR 1172 and VAR 1172(C) (revised 12/14/56).

In determining the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  At the time of the reduction to a 0 percent (noncompensable) evaluation, the Veteran's service-connected disability was rated under Diagnostic Code 6802.  The Board notes that effective October 7, 1996, the rating criteria for the evaluation of respiratory ailments were revised, and a specific diagnostic code was established for sarcoidosis (Diagnostic Code 6846).  See 38 C.F.R. § 4.97, Diagnostic Code 6846 (effective since October 7, 1996).
Under the rating criteria which were effective at the time of the July 1957 rating reduction, sarcoidosis was rated by analogy to pneumoconiosis under The Schedule for Rating Disabilities, 1945 edition (Loose Leaf Edition 1957), Diagnostic Code 6802.  Under that Diagnostic Code, a 10 percent rating was warranted where the disorder was mild; with slight cough, dyspnea, etc.  A 30 percent rating was warranted if the disorder was moderate with more pronounced symptoms than required by the 10 percent rating.  A 60 percent rating was warranted for severe; marked symptoms such as dyspnea on slight exertion.  A 100 percent rating was warranted where the disorder was with extent of lesions comparable with far advanced pulmonary tuberculosis, cavity formation, pneumothorax, or severe pleural adhesions, and dyspnea at rest, poor response to exercise, or other evidence of marked impairment of bodily vigor.  As noted, the Veteran was assigned a 10 percent rating under Diagnostic Code 6802.  

With respect to whether the reduction from 10 percent to 0 percent for sarcoidosis was proper, the preponderance of the medical evidence of record shows that the Veteran's sarcoidosis did not result in any clinical symptoms at the time of the July 1957 rating decision.  The Board recognizes that the May 1957 VA examiner noted that the Veteran exhibited no edema, dyspnea, cyanosis, or clubbing of fingers.  Auscultation was normal and the x-rays findings were negative with respect to sarcoidosis.  As such, the examiner noted no significant residuals and that the Veteran's sarcoidosis was asymptomatic.  As a 10 percent rating required the disorder to be mild with a slight cough or dyspnea and the Veteran's sarcoidosis was found to be asymptomatic, the Board finds that the reduction to a noncompensable disability rating in the July 1957 rating decision was proper.  

Again, the RO listed the medical evidence, applied the correct laws and regulations and arrived at the conclusion that a noncompensable disability rating for sarcoidosis was appropriate.  Although the Veteran states that the medical evidence was weighed incorrectly, this argument must fail because there must be more than a disagreement with how the facts were weighed or evaluated.  Such a disagreement with how the facts were weighed is insufficient to constitute CUE.  See Russell, Fugo, supra.  In issuing its July 1957 decision, the RO clearly considered the medical evidence of record to which the Veteran has referred before determining the severity of the Veteran's disability.

For the reasons stated above, the Board concludes that the July 1957 decision reducing the Veteran's disability rating for sarcoidosis was consistent with and supported by the evidence then of record, as well as the law that was in effect at that time and VA's interpretation of those laws.  There was no error that would have manifestly changed the outcome when it was made, and it is not absolutely clear that a different result would have ensued.  Therefore, the benefit sought by the request for revision or reversal based on CUE must be denied.  The preponderance of the evidence is unfavorable, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Earlier Effective Date

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.151(a) (2010).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2010).  With respect to the effective date for an award of increased compensation the general rule is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the 1-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within 1 year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase) and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable).  In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2010).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

When the evidence of record is considered under the laws and regulations as set forth above, the Board finds that April 17, 2006, is the correct date for the grant of an increase in rating for service connected sarcoidosis to 10 percent disabling, as it is the date of the claim.

In this regard, as noted above, the Veteran's contends that he is entitled to an earlier effective date for his claim for an increased rating for sarcoidosis because there was CUE in the July 1957 rating decision that reduced the Veteran's rating to a noncompensable rating.  However, as previously addressed, the reduction in the July 1957 rating decision was proper and as such there was no CUE in the decision.  Additionally, the Board notes that the Veteran did not submit a formal or informal claim for an increased rating prior to April 17, 2006.  Applicable law provides that the effective date of an award shall not be earlier than the date of receipt of application unless there is evidence of an increase in disability that precedes the claim by a year or less.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  In this regard, the Board notes that there was no communication from the Veteran from the date of the initiation of the reduction and the aforementioned April 17, 2006 claim for an increased rating.  As such the Board finds that there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an effective date prior to April 17, 2006, for the grant of an increased rating of 10 percent for service-connected sarcoidosis.



ORDER

There was no CUE in the July 1957 rating decision that reduced the Veteran's assigned rating for sarcoidosis (previously rated under (DC 6802) from a 10 percent rating to a noncompensable rating, and the appeal is denied.  

Entitlement to an effective date prior to April 17, 2006 for a 10 percent disability rating for sarcoidosis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


